DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 12/27/2021 has been entered. The claims 1-20 have been cancelled. The claims 21-40 have been newly added. The claims 21-40 are pending in the current application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims 28-34 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  The claim 28 recites “[o]ne or more computer-readable media having stored therein computer-executable instructions”. 
Using a broadest reasonable interpretation of computer readable media, such media is considered as anything on which the instructions are provided and last for more than a short period of time, such as secondary or persistent long term computer storage like read only memory (ROM), optical or magnetic disks, compact-disc read only memory (CD-ROM).  The claimed computer readable media is not necessarily non-transitory computer readable media. The claimed computer readable media is not limited to non-transitory computer readable media according to applicant’s specification. Applicant’s specification discloses at Paragraph 0089 that “by way of example, and not limitation, …., computer-readable media include memory (120), storage (140), communication media, and combinations of any of the above”.  The claim invention in the claim 28 is thus non-statutory subject matter. The claims 29-34 are dependent upon the claim 28 in the form of one or more computer-readable media and are subject to the same rationale of rejections the claim 28.  

Claim Objections
Claim 39 is objected to because of the following informalities:  at line 1 of the claim 39, “[t]he method of claim 35” should be “[t]he computer system of claim 35”.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  at line 1 of the claim 40, “[t]he method of claim 35” should be “[t]he computer system of claim 35”.  Appropriate correction is required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 21-27 and 35-40 filed 12/27/2021 (except for the objections of the claims 39-40 for the reasons above, if they are overcome in a forthcoming amendment) are allowed for the reasons set forth below. 

Re Claim 21: 
Ito et al. US-PGPUB No. 2007/0253491 (hereinafter Ito) teaches A non-volatile memory device having stored therein encoded data for a picture that includes plural portions, the encoded data being organized to facilitate video processing, by a computer system, according to video processing operations comprising (Ito teaches at Paragraph 0023 and 0127 that the encoder 10 and the decoder 40 are formed by loading the programs corresponding to a so-called multi-core processor having plurality central processing units. Ito teaches at Paragraph 0024 a recording medium in which a program for an image data processing method of encoding or decoding image data in units of macro-blocks through execution by arithmetic processing means and the program for an image data processing method): 
receiving the encoded data for the picture (Ito teaches at FIGS. 12, 17 and 19 and Paragraph 0116 receiving the coded data stream in units of macro-blocks); and 
decoding the encoded data to reconstruct the picture, wherein the decoding the encoded data includes performing decoding operations, including context-adaptive binary arithmetic decoding operations, for the plural portions of the picture, the context-adaptive binary arithmetic decoding operations including, for one of the plural portions not having dependencies on other portions of the plural portions, initialization of variables, and wherein the decoding the encoded data further includes performing at least some of the decoding operations for the plural portions of the picture, on a wave- by-wave basis, as plural waves, [the plural portions of the picture having variable size], each of the plural waves including one or more of the plural portions of the picture, wherein, for at least one of the plural waves, at least some of the one or more portions within the wave are processed in parallel (Ito teaches at Paragraph 0021 that the current slice and the immediately preceding slice can be simultaneously processed in parallel and the macro-block in processing in the current slice is at the scan start end side by a predetermined number of macro-blocks from the macro-block in processing in the immediate preceding slice. 
Ito teaches at Paragraph 0022 simultaneously processing plural objects of processing set by sequentially and cyclically assigning slices of the image data in parallel in units of macro-blocks wherein the simultaneously parallel processing step decodes the image data in a sequence of processing macro-blocks of the plural slices as the objects of processing in the order of raster scan), 
[wherein the plural waves ripple from a top-left corner of the picture toward a bottom-right corner of the picture], wherein each of the plural waves depends on results of the at least some of the decoding operations for any preceding waves among the plural waves, and wherein, for each of the plural waves, for each given portion of the wave the at least some of the decoding operations have completed for (1) the portion, if any, left of the given portion, (2) the portion, if any, above-left of the given portion, (3) the portion, if any, above the given portion, and (4) the portion, if any, above-right of the given portion (Ito teaches at FIG. 46 and Paragraph 0011 that in intra prediction, the macro-block (X, Y) is processed by referring to the processing result of the macro-block (X-1, Y), (X, Y-1), (X-1, Y-1) and (X+1, Y-1)). 
Ito suggests the claim limitation: wherein the plural waves ripple from a top- left corner of the picture toward a bottom-right corner of the picture ( 
Ito teaches at Paragraph 0021 that the current slice and the immediately preceding slice can be simultaneously processed in parallel and the macro-block in processing in the current slice is at the scan start end side by a predetermined number of macro-blocks from the macro-block in processing in the immediate preceding slice. 
Ito teaches at Paragraph 0022 simultaneously processing plural objects of processing set by sequentially and cyclically assigning slices of the image data in parallel in units of macro-blocks wherein the simultaneously parallel processing step decodes the image data in a sequence of processing macro-blocks of the plural slices as the objects of processing in the order of raster scan), 
Ito’s raster scan order of slices and the macro-blocks starts from the first macro-block of the first slice toward the last macro-block of the last slice. However, Ito’s scan direction can be modified by the alternative scan directions in the form of Lin et al. US-PGPUB No. 2008/0253463 (hereinafter Lin)’s scan direction of macro-blocks in FIG. 1 or FIGS. 4A-4B (e.g., Lin’s slice scan system 255 of the Decoder 245 in FIG. 2 allowing for the plural slices or macro-blocks ripple from a top-left corner of the picture toward a bottom-right comer of the picture) and Liang et al US-PGPUB No. 2005/0068208 (hereinafter Liang)’s scan direction at FIGS. 18A-18B. 

The prior art references do not anticipate or suggest the new claim limitation of “the plural portions of the picture having variable size” in a non-volatile memory device having stored therein encoded data for a picture that includes plural portions, the encoded data being organized to facilitate video processing, by a computer system, according to video processing operations, set forth in the newly submitted base claim 21.  The base claim 35 is allowed for the same reasons as the claim 21. The dependent claims 22-27 are dependent upon the base claim 21 and are allowed for the same reasons as the base claim 21. The dependent claims 36-40 are dependent upon the base claim 35 and are allowed for the same reasons as the base claim 35. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613